Hammond, J.
The jury specially found that the doors of the elevator well were open at the time the plaintiff went to the building, and that she never had been there before. The evidence warranted those findings. The defendants were the owners of the building, and it was in their charge and possession. While it is true that some repairs had been going on, yet on cross-examination one of the defendants testified that on September 29, the day of the accident, the work was substantially done. He testified : “ The plumbers had been out of there three weeks. There were no carpenters there and no paperers there. There was one painter there. I understand that he was gilding the picture mouldings. There were two men on the outside of the building. No one else was in the building except one tenant *115(Miss Burns) and we did not depend upon her to see that the elevator was taken care of or the elevator doors closed. She didn’t use the elevator but her friends might have used it.” In a word, the premises were under the charge of the defendants the owners, and upon them rested the duty of using reasonable care to see that they were safe.
By their invitation the plaintiff went to the house for the purpose of examining it as a prospective tenant. The hallway was narrow. At the rear end of it as originally built there was a door containing ground glass panels, which opened into a doctor’s office. Subsequently an elevator was put in by the defendants’ predecessor at the rear end of the hallway, with doors opening into the hallway. The door to the doctor’s office was left unchanged except that a bar was put across it so that it could not be used. The elevator occupied substantially the whole width of the hall. When the doors of the elevator well were open and the car was as high as the second floor, this ground glass door was plainly visible “ on account of the light the other side of it,” as one witness testified. The hallway was quite dark, one witness testifying that she “should say it was not light enough in the hall to see anything except the door with the ground glass ” which was in the rear.
As to the manner in which the accident occurred, the plaintiff testified as follows: “I went to the block, and found the outside door wide open. I went in and went along the side of the stairs [on one side of the hallway] and saw a door with two panes of frosted glass, and I thought it was the kitchen or dining room. It was so dark I could see only that door. . . . As I did my own cooking, I thought I would like to see the kitchen and, as I was going along, I put my hand out in front of me, as I once ran against a door in the dark. I didn’t run it along the side of the house. I could see nothing but that door with frosted glass in it at the end of the hall, and I went along and found myself falling. I opened no door, and saw no door but the one I supposed was the door going into the dining room, that is, the door with the ground glass in it. I saw nothing except that. I did not know there was any well there. I supposed I was going to the dining room, and I remember myself falling, but don’t remember hitting the bottom or anything at all.”
*116She was found shortly afterwards at the bottom of the well, nearly, if not quite, unconscious. At the time she was found the doors of the elevator well on the hall floor were open and the car was above at the second floor.
Upon the evidence the jury might well have found that in view of the darkness of the entry, the existence of the elevator well, the appearance of the glass door, and their relative situation, there rested a duty upon the defendants to caution the plaintiff, and that in failing to give such caution the defendants were negligent. And the jury might further find that the plaintiff, being by the invitation of the defendants upon the premises for the purpose of examining them, was justified, in the absence of any information or caution to the contrary, in thinking that the door led to some part of the tenement and in trying to reach it as she did.
Exceptions overruled.